DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Regarding FIG. 2
The figure appears to be a flow-chart.  However, there is no pseudo-code in any of the boxes. Appropriate correction is required. 
Regarding FIG. 4
The figure appears to be a flow-chart.  However, there is no pseudo-code in any of the boxes. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 12, 14, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Strehl et al. (2012/0089008  A1) in view of Biglieri (US 2008/0139921 A1) in view of Cole (2017/0027464 A1). 
Regarding claim 1
Strehl discloses


A magnetic resonance imaging system configured for acquiring magnetic resonance imaging data from a subject within an imaging zone ([0003]—[0008]),                          
wherein the magnetic resonance imaging system
comprises:
a memory configured to store machine executable instructions ([0018] & [0121]) and pulse sequence commands ([0045]),
 wherein the pulse sequence commands are configured to control the magnetic resonance imaging system to acquire magnetic resonance imaging data according to a magnetic resonance imaging protocol ([0045], specific image slice locations is the protocol);
 - a processor ([0018], a computer has a processor) configured control the magnetic resonance imaging system, wherein execution of the machine executable instructions causes the processor to:
 - control the magnetic resonance imaging system to acquire the magnetic resonance imaging data using the pulse sequence commands ([0045], specific image slice locations is the protocol);
 - reconstruct a magnetic resonance image using the magnetic resonance imaging data ( [0050]);
Strehl does not explicitly disclose


“- receive a list of suggested pulse sequence command changes by inputting the magnetic resonance image and image metadata into an MRI artifact detection module, 
wherein the MRI artifact detection module comprises at least one neural network, wherein the image metadata comprises pulse sequence parameters selected from the pulse sequence commands, 
wherein each of the suggested pulse sequence command changes comprises an image improvement likelihood score; wherein
- the at least one neural network has been trained using images from failed magnetic resonance imaging protocols and/or magnetic resonance data extracted from the magnetic resonance imaging protocols labeled as failed accessed form
a log file which logs the execution of previous magnetic resonance imaging
protocols, and wherein execution of the machine executable instructions further causes
the processor to:
- receive a selection of a chosen pulse sequence command change from the list of suggested pulse sequence command changes; and
- modify the pulse sequence commands using the chosen pulse sequence command change”.
Biglieri, however teaches 

- receive a list of suggested pulse sequence command changes by inputting the magnetic resonance image and image metadata into an MRI artifact detection module ([0089], reliability parameters and threshold values—“metadata” are inputted and parameters and sequences are modified after comparison of quality of the image—another way of measuring “artifact detection”),          
Strehl in view of Biglieri do not explicitly teach                                
“wherein the MRI artifact detection module comprises at least one neural network, wherein the image metadata comprises pulse sequence parameters selected from the pulse sequence commands, 
wherein each of the suggested pulse sequence command changes comprises an image improvement likelihood score; wherein
- the at least one neural network has been trained using images from failed magnetic resonance imaging protocols and/or magnetic resonance data extracted from the magnetic resonance imaging protocols labeled as failed accessed form
a log file which logs the execution of previous magnetic resonance imaging
protocols, and wherein execution of the machine executable instructions further causes
the processor to:
- receive a selection of a chosen pulse sequence command change from the list of suggested pulse sequence command changes; and

- modify the pulse sequence commands using the chosen pulse sequence command change.”
Cole, however, teaches 
wherein the MRI artifact detection module comprises at least one neural network ([0043]), wherein the image metadata comprises pulse sequence parameters selected from the pulse sequence commands ([0050]), 
wherein each of the suggested pulse sequence command changes comprises an image improvement likelihood score ([0012] & [0033], patient processing is suspended—the sequence—based on likelihood   of artifacts, i.e., to create an improvement); wherein
- the at least one neural network has been trained using images from failed magnetic resonance imaging protocols and/or magnetic resonance data extracted from the magnetic resonance imaging protocols labeled as failed accessed form
a log file which logs the execution of previous magnetic resonance imaging
protocols ([0042], network is trained to learn typical features of artifacts),                                              and wherein execution of the machine executable instructions further causes 
the processor ([0013]--[0014]) to:
- receive a selection of a chosen pulse sequence command change from the list of suggested pulse sequence command changes ([0114], the sum total of signal is modified); and

- modify the pulse sequence commands using the chosen pulse sequence command change ([0042]—[0043], the sequence is modified based on artifact location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “list of command 
changes” as taught by Biglieri as well as the “trained neural network” of Cole in the system of Strehl.
The justification for this modification would be to minimize processing on signals deemed to be of insufficient quality due to the presence of artifacts therein ([0032], Cole).       
Regarding claim 15
The method of claim 15 is matched by the operation of the apparatus as 
set forth in claim 1.             
Regarding claim 2
Strehl in view of Biglieri in view of Cole teach the magnetic resonance imaging system of the preceding claims claim 1,
Strehl applied to claim 2 further discloses 
wherein execution of the machine executable instructions further causes the processor ([0018]) to:
Cole applied to claim 2 further teaches 

search the magnetic resonance imaging system's log file for magnetic resonance imaging protocols labeled as failed ([0008], voltage above a fixed threshold is protocol of “failed”); and
- and
- train the neural network using images from failed magnetic resonance
imaging protocols ([0043], failed imaging protocols are protocols that contain artifact) and/or magnetic resonance data extracted from the magnetic resonance imaging protocols labeled as failed accessed form the log file which logs the execution of previous magnetic resonance imaging protocols ([0044], failed signals and protocols are flagged as containing artifacts).                     
Regarding claim 5
Strehl in view of Biglieri in view of Cole teach the magnetic resonance imaging system of the preceding claims claim 1, 
Biglier applied to claim 5 further teaches 
wherein execution of the machine executable instructions further causes the processor ([0015], a processor executes machine instructions) to:
 - record manual changes in the pulse sequence commands if acquisition of
the magnetic resonance imaging data is manually repeated ([0056] & [0089]);                        
- receive an image quality rating descriptive of a repeated magnetic resonance imaging reconstructed from the manually repeated magnetic resonance

imaging data ([0056]); and
|- train the at least one neural network ([0082] & [0110]) using the manual changes in the pulse sequence commands if the image quality rating is above a 
predetermined threshold ([100] & [0103], the commands are iterated until image quality or quality of resonance signal is within a threshold).                                             
Regarding claim 6
Strehl in view of Biglieri in view of Cole teach the magnetic resonance imaging system of the preceding claims claim 1, 
Biglieri applied to claim 6 further teaches 
wherein execution of the machine executable instructions ([0062]) further causes the processor to receive subject data descriptive of the subject ([0023]), wherein the training is supplemented using the subject data, wherein the image metadata comprises the subject data ([0183], the metal data is a clinical cases included in the data-base; the clinical cases contain metadata—data of MRI parameters, [0200]).
Regarding claim 12
Strehl in view of Biglieri in view of Cole teach the magnetic resonance imaging system of claim 1,
Cole applied to claim 12 further teaches 
wherein the metadata further comprises any one of the following: 

system data descriptive of a state and/or a configuration of the magnetic
resonance imaging system, subject data descriptive of a physical condition of the subject ([0003]--[0004], the meta data are the physiological parameters that are reflected in the MRI parameter), and combinations thereof.
Regarding claim 14
Strehl discloses 
A computer program product ([0018]) comprising
 machine executable instructions for execution by a processor ([0121]), 
wherein
execution of the machine executable instructions causes the processor ([0121]) to:
- receive a magnetic resonance image ([0003]—[0004]);
- receive image metadata comprising pulse sequence parameters
selected from pulse sequence commands ([0045], the imaging parameters are the “metadata” TR, TE, etc.); and
	Strehl does not disclose 
“- receive a list of suggested pulse sequence command changes by
inputting the magnetic resonance image and image metadata into an MRI artifact
detection module, 
wherein the MRI artifact detection module comprises

at least one neural network, trained using images from failed magnetic resonance imaging protocols and/or magnetic resonance data extracted from the magnetic resonance imaging protocols labeled as failed accessed form a log file which logs the execution of previous magnetic resonance imaging protocols, and
wherein each of the suggested pulse sequence command changes comprises an image improvement likelihood score”.
Biglieri, however, teaches 
- receive a list of suggested pulse sequence command changes by
inputting the magnetic resonance image and image metadata into an MRI artifact
detection module ([0089], reliability parameters and threshold values—“metadata” are inputted and parameters and sequences are modified after comparison of quality of the image—another way of measuring “artifact detection”), 
Strehl in view of Biglieri do not explicitly teach 
“wherein the MRI artifact detection module comprises
at least one neural network, trained using images from failed magnetic resonance imaging protocols and/or magnetic resonance data extracted from the magnetic resonance imaging protocols labeled as failed accessed form a log file which logs the execution of previous magnetic resonance imaging protocols, and



wherein each of the suggested pulse sequence command changes comprises an image improvement likelihood score”.
Cole, however, teaches 
wherein the MRI artifact detection module comprises
at least one neural network ([0043]), trained using images from failed magnetic resonance imaging protocols and/or magnetic resonance data extracted 
from the magnetic resonance imaging protocols labeled as failed accessed form a log file which logs the execution of previous magnetic resonance imaging protocols ([0128], classifier value is compared to a threshold value of previous artifacts—from previous imaging protocols), and
wherein each of the suggested pulse sequence command changes comprises an image improvement likelihood score ([0128], more accurate patient parameters are generated—improvement in “likelihood score”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “list of command 
changes” as taught by Biglieri as well as the “trained neural network” of Cole in the system of Strehl.
The justification for this modification would be to minimize processing on signals deemed to be of insufficient quality due to the presence of artifacts therein ([0032], Cole).                     

Claims 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Strehl et al. (2012/0089008  A1) in view of Biglieri (US 2008/0139921 A1) in view of Cole (2017/0027464 A1) in view of Elliot ( US 9,612,723 B1)                             in view of Baker et al. ( US 5,339,818 A). 
Regarding claim 3
Strehl in view of Biglieri in view of Cole teach the magnetic resonance imaging system of the preceding claims claim 1,
Biglieri applied to claim 3 further teaches 
wherein execution of the machine executable instructions further causes the processor ([0015], a processor executes machine instructions) to:
Strehl in view of Biglieri in view of Cole do not explicitly teach 
“- display a review prompt and the magnetic resonance image on a user
interface, wherein the review prompt displays an artifact type listing; 
- receive a selection from the artifact type listing; and
- train the parameters of the at least one neural network using the selection
from the artifact type listing”.
Elliot, however, teaches 
- display a review prompt and the magnetic resonance image on a user
interface, wherein the review prompt displays an artifact type listing (column 5, lines 40—55, a user selection implies a prompt);


- receive a selection from the artifact type listing (column 5, lines 40—55                   ); and
Strehl in view of Biglieri in view of Cole in view of Elliot do not explicitly teach 
“- train the parameters of the at least one neural network using the selection
from the artifact type listing”. 
	Baker, however, teaches 
- train the parameters of the at least one neural network using the selection
from the artifact type listing (column 3, lines 30—50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “user display and prompts” as taught by Elliot as well as the “selection of artifact type from neural network” of Baker in the system of Strehl in view of Biglieri in view of Cole.
	The justification for this modification would be to facilitate discovery, organization and collection of artifacts and to enable collaborative project development (column 5, lines 40—60, Elliot).	
Claims 7—9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Strehl et al. (2012/0089008  A1) in view of Biglieri (US 2008/0139921 A1) in view of Cole (2017/0027464 A1) in view of Baker et al. ( US 5,339,818 A).                             
	Regarding claim 7

	Strehl in view of Biglieri in view of Cole teach the magnetic resonance imaging system of the preceding claims claim 1, 
Strehl in view of Biglieri in view of Cole do not explicitly teach 
“wherein the at least one neural network is a single neural network”.
Baker, however, teaches 
wherein the at least one neural network is a single neural network (column 11, lines 35—60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “single neural network” as taught by Baker in the system of Strehl in view of Biglieri in view of Cole.
The justification for this modification would be to use the neural network to effectively compute physiological parameters (column 3, lines 35—50). 
Regarding claim 8
	Strehl in view of Biglieri in view of Cole in view of Baker teach the magnetic resonance imaging system of the preceding claims claim 7, 
Baker applied to claim 8 further teaches 
wherein the single neural network comprises at least one fully connected layer (column 8, lines 1—20), and



wherein the image metadata is input into the at least one fully connected layer (column 15, lines 35—45, three layers equals at least one layer; layers are connected to rest of neural network = “fully connected”).
Regarding claim 9
Strehl in view of Biglieri in view of Cole teach the magnetic resonance imaging system of claim 1,
Strehl in view of Biglieri in view of Cole do not explicitly teach 
Cole applied to claim 9 further teaches 
wherein the MRI artifact detection module further comprises a pulse sequence modification module configured to output the list of suggested pulse sequence command changes in response to the artifact classification and the pulse sequence parameters selected from the pulse sequence commands ([0042]—[0043], the sequence is modified based on artifact location)
“wherein the MRI artifact detection module comprises an artifact classifier          
wherein the artifact classifier is a first neural network, wherein the at least one neural network comprises the first neural network, 
wherein the first neural network is configured to output an artifact classification of the magnetic resonance image in response to inputting the 



magnetic resonance image, wherein the MRI artifact detection module further comprises a pulse sequence modification module configured to output the list of suggested pulse sequence command changes in response to the artifact classification and the pulse sequence parameters selected from the pulse sequence commands”.
Baker, however, teaches 
wherein the MRI artifact detection module comprises an artifact classifier (column 18, lines 30—40)          
wherein the artifact classifier is a first neural network, wherein the at least one neural network comprises the first neural network (column 18, lines 30—50),                        
wherein the first neural network is configured to output an artifact classification of the magnetic resonance image in response to inputting the magnetic resonance image (column 18, lines 30—50, artifacts are classified according to MRI image), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “neural network artifact classifier” as taught by Baker in the system of Strehl in view of Biglieri in view of Cole.
The justification for this modification would be to use the neural network which modify the value of the output signal to match the true value of the 

physiological parameter determined in the previous step (column 4, lines 5—30, Baker)
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strehl et al. (2012/0089008  A1) in view of Biglieri (US 2008/0139921 A1) in view of Cole (2017/0027464 A1) in view of Baker et al. ( US 5,339,818 A) in view of Parkinson et al. (US 2010/0204973 A1)                    
Regarding claim 10
Strehl in view of Biglieri in view of Cole in view of Baker teach the magnetic resonance imaging system of claim 9,
Strehl in view of Biglieri in view of Cole do not explicitly teach 
“the pulse sequence modification module is any one of the following: a second neural network, an expert system, and a statistical learning module”.
Parkinson, however, teaches 
the pulse sequence modification module is any one of the following: a second neural network, an expert system, and a statistical learning module ([0069]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “statistical learning modules and second neural network” as taught by Parkinson in the system of  Strehl in view of Biglieri in view of Cole in view of Baker.

The justification for this modification would be to use statistical methods to interpret biological data.  
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strehl et al. (2012/0089008  A1) in view of Biglieri (US 2008/0139921 A1) in view of Cole (2017/0027464 A1) in view of Huang et al. (US 2015/0115963 A1). 
Regarding claim 11
Strehl in view of Biglieri in view of Cole teach the magnetic resonance imaging system of claim 1, 
Although strongly implied, Strehl in view of Biglieri in view of Cole do not explicitly teach 
“wherein the memory comprises an MRI artifact detection module database comprising multiple MRI artifact detection modules,
wherein the multiple MRI artifact detection modules comprise the MRI artifact detection module, wherein execution of the machine executable instructions further causes the processor to select the MRI artifact detection module using the magnetic resonance imaging protocol”.
Huang, however, teaches 
wherein the memory comprises an MRI artifact detection module database comprising multiple MRI artifact detection modules ([0028]),

wherein the multiple MRI artifact detection modules comprise the MRI artifact detection module ([0028]), n modules ), wherein execution of the machine executable instructions further causes the processor to select the MRI artifact detection module using the magnetic resonance imaging protocol ([0028]—[0030], the modules are selected/rejected based on “imaging protocol”—a detected threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “artifact module is 
selected based on protocol” as taught by Huang in the system of Strehl in view of Biglieri in view of Cole.
The justification for this modification would be to ejecting channels which include detected artifacts and reconstruct one or more images using selected magnetic resonance data ([0010], Huang). 
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strehl et al. (2012/0089008  A1) in view of Biglieri (US 2008/0139921 A1) in view of Cole (2017/0027464 A1) in view of Al-Alami et al. ( US 9,569,060 B2). 
Regarding claim 13
Strehl in view of Biglieri in view of Cole teach the magnetic resonance imaging system of claim 1, 
Cole applied to claim 13 further teaches 

comprising at least one selected from a group of:
- the selection criteria is received from a selection module that is configured to select the chosen pulse sequence command change using a predetermined criteria applied to the image improvement likelihood score ([0012] & [0033], patient processing is suspended—the sequence—based on likelihood   of artifacts, i.e., to create an improvement); and/or
Strehl in view of Biglieri in view of Cole do not explicitly teach 
“- execution of the machine executable instructions further causes the
processor to display a warning prompt on a user interface if at least one
image improvement likelihood score is above a predetermined threshold, 
wherein the warning prompt displays a list of the suggested pulse sequence command changes, and
wherein the selection of the chosen pulse sequence command change is received from the user interface”.
Al-Alami, however, teaches 
- execution of the machine executable instructions further causes the
processor to display a warning prompt on a user interface if at least one
image improvement likelihood score is above a predetermined threshold (column 29, lines 60—67; column 30, lines 1--10), 


wherein the warning prompt displays a list of the suggested pulse sequence command changes (an action is required—pulse sequence command changes or other would be a reasonable action) , and
wherein the selection of the chosen pulse sequence command change is received from the user interface (column 2, lines 5—15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “display warning on a user interface” as taught by Al-Alami in the system of Strehl in view of Biglieri in view of Cole.
The justification for this modification would be to notify the user that a change in the pulse sequence needs to be made to avoid artifact creation. 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4
“- provide a localization marking tool on the review prompt for the magnetic
resonance image; and
- receive a localization selection indicating at least a portion of the magnetic
resonance image, wherein the MRI artifact detection module is further configured for
outputting an artifact location indicator;
- train the at least one neural network to generate the artifact location
indicator using the localization selection;

module in response to the magnetic resonance image and the image metadata;
- display the magnetic resonance image on a warning prompt; and
- display the artifact location indicator superimposed on the magnetic
resonance image on the warning prompt”.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/Frederick Wenderoth/ 
Examiner, Art Unit 2852